FILED

OCT 2 5 2013
C|erk, U.S. District & Bankruptcy
UNITED STATES DISTRICT COURT C0urts for the District of Columbia
FOR THE DISTRICT OF COLUMBIA

Guillerrno Somarriba Gonzalez, )
)

Petitioner, )

)

v. ) Civil Action No. /.?_  

)

)

Stacey Stone, )
)

Respondent. )

MEMORANDUM OPINION

Petitioner, proceeding pro se, has submitted an application for a writ of habeas corpus
under 28 U.S.C. § 2254 and an application to proceed in forma pauperis. For the following
reasons, the Court will grant the in forma pauperis application and will dismiss the case without
prejudice and with leave to reopen.

Petitioner claims that he received ineffective assistance of counsel on direct appeal from
his conviction in the Superior Court of the District of Columbia. At the conclusion of his
procedural statement, petitioner states that on April l5, 2013, he filed a motion in the District of
Columbia Court of Appeals ("DCCA") to recall the mandate, Pet. at 2, but he does not state that
the DCCA has ruled on his motion. The exhaustion of available state remedies is a prerequisite
to obtaining the requested habeas relief. See 28 U.S.C. § 2254(b)(l); Wz`lliams v. Martinez, 586
F.3d 995, 999 (D.C. Cir. 2009) (noting that "we clarified that after ‘a cogent ruling from the D.C.
Court of Appeals concerning local relief, if any . . . the District Court will be in a position to rule

399

intelligently on [petitioner’s] federal petition for habeas corpus ) (quoting Strealer v. Jackson,
691 F.2d l026, 1028 (D.C. Cir. 1982)). Since this action appears to be lodged prematurely, it

will be dismissed without prejudice to petitioner’s moving to reopen the case after the DCCA has

 

ruled on his motion to recall the mandate. A separate Order accompanies this Memorandum

Opinion.

 

Date: October z ,2013